Citation Nr: 1422096	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  02-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from November 16, 2011, to January 22, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 22, 2010.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO, among other things, granted service connection for dermatitis with a disability rating of 10 percent, and further granted service connection for PTSD, evaluating it as 30 percent disabling, effective November 16, 2001.  

In February 2005, the Board remanded the Veteran's claims for additional development.  Subsequently, in a March 2006 decision, the Appeals Management Center (AMC) awarded a higher initial rating of 50 percent for PTSD, effective November 16, 2001.  By an October 2007 decision, the Board granted a 30 percent rating for dermatitis, effective from August 20, 2002, to November 28, 2005.  The Board denied an evaluation in excess of 10 percent for dermatitis for the other rating periods.  An initial evaluation in excess of 50 percent for PTSD was also denied by the Board.  

The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court vacated the Board's decision and remanded the matter for proceedings consistent with the Joint Motion for Remand.  (The Board's October 2007 decision appears to have been set aside in its entirety despite the award of the 30 percent rating, and the case was remanded to the Board for further action.)  

In July 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  Specifically, the Board instructed the AOJ to schedule the Veteran for a VA examination.  After the development was completed and the case was recertified to the Board, the Veteran's representative requested additional time for the submission of evidence or argument.  The Board granted the motion and provided 90 days from February 25, 2011 to submit the additional evidence or argument.  On May 26, 2011, the Veteran and his representative submitted additional evidence and argument.  The Veteran's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2013).  

In the June 2011 decision, after receiving the Veteran's written statement expressing his desire to withdraw his appeal for a higher initial rating for the service-connected dermatitis, the Board dismissed this claim.  In the remand section, the Board instructed the AOJ to:  (1) send the Veteran a notification letter that provided him with the information and evidence necessary to substantiate his claim for entitlement to a TDIU; and (2) to schedule the Veteran for another VA psychiatric examination to determine the severity of his service-connected PTSD.  After this development was completed, and by way of the August 2013 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective November 16, 2001.  The RO also determined that the service-connected PTSD warranted a 100 percent disability rating, effective January 22, 2010.  Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran did not withdraw the appeal as to the claim for a disability rating greater than assigned, therefore, the issue of entitlement to an initial rating in excess of 70 percent for PTSD for the period prior to January 22, 2010, and the claim for TDIU for that period remain in appellate status.  (This is consistent with the representative's characterization of the issues remaining on appeal in an October 2013 letter.)

The Board acknowledges the October 2013 statement from the Veteran's attorney requesting that the Veteran's claims file be transferred to the Board, and that a 90-day extension be again granted once the claims file is transferred to the Board.  The claims file was received at the Board in March 2014, and in a letter dated March 19, 2014, the Board informed the Veteran and his attorney that the Board had received the file.  In a letter dated April 25, 2014, and received at the Board via facsimile on the same date, the Veteran's attorney again referenced the October 2013 request for additional time.  No reason for the request was given other than a statement to the effect that the Veteran would not be able to form an appellate argument until after it was learned that the file was at the Board.  Because the Board's review of the appeal is a de novo review and does not involve review of specified errors at the AOJ level that typically occurs with appeals in other systems, the Board finds that the reason given for another delay does not amount to good cause.  Consequently, the motion for extension is denied.  

(The issue of entitlement to a TDIU for the period from November 16, 2001 to January 22, 2010 is addressed in the remand that follows the decision below.)


FINDING OF FACT

For the period from November 16, 2001 to January 22, 2010, the Veteran's PTSD did not result in total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an initial schedular rating in excess of 70 percent for service-connected PTSD for the period from November 16, 2001 to January 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

Through January 2002 and March 2005 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim for service connection for PTSD.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the March 2006 letter.  Although the March 2005 and March 2006 letters were not sent prior to initial adjudication of the Veteran's claim, he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence, which he did.  The claim for a higher initial rating for service-connected PTSD was readjudicated several times, and supplemental statements of the case (SSOCs) were provided to the Veteran in March 2006, October 2010, and February 2014.  Subsequent rating actions were also issued in March 2006 and August 2013, both of which addressed the issue of entitlement to higher initial ratings for PTSD.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as by an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the January 2002 and March 2005 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the January 2002 and March 2005 notice letters.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  Indeed, at no time has the Veteran referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

Moreover, in addition to obtaining all relevant records, the Veteran has been afforded VA examinations in December 2005 and July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and reflect that the examiners conducted a full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection to the increased rating issue on appeal has been met and the requirements of the June 2011 remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, there is adequate medical evidence of record to make a determination in this case.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

Rating for PTSD from November 16, 2001, to January 22, 2010

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected PTSD has been rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), for the period prior to January 22, 2010.  Such disorders are rated under the General Rating Formula for Mental Disorders, which provides that a 70 percent disability rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

For purposes of considering evidence in conjunction with the rating criteria for a disability rating for PTSD, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

A GAF of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.

A GAF of 51 to 60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

A GAF of 61 to 70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 70 percent for his PTSD for the period from November 16, 2001 to January 22, 2010.

The record includes the January 2002, December 2005 and July 2009 VA examination reports, treatment reports dated from September 2002 to November 2009 and issued at the Vet Center, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD.  

The Board finds that in this case, the clinical evidence more closely reflects the criteria for the 70 percent rating.  The Veteran's PTSD symptoms included ongoing nightmares, panic attacks, anxiety, social isolation, avoidant behavior and emotional restriction.  

At the January 2002 VA examination, the Veteran provided his military history and described some of the traumatic experiences he encountered while serving in the Republic of Vietnam.  The Veteran stated that he was married to his first wife for thirty years, but had since divorced and remarried his second wife, with whom he currently resided.  According to the Veteran, he regularly re-experiences symptoms of his in-service Vietnam combat experiences, primarily through nightmares.  He also noted that his wife informed him that he talks and yells in his sleep.  The Veteran described himself as a socially isolated individual, and noted that he avoids any war-related activities.  He also reported feeling significantly depressed over the years and experienced thoughts of suicide.  Upon mental evaluation of the Veteran, the examiner described the Veteran's affect and mood as depressed, but observed no indication or signs of hallucinations, delusional thoughts, or current suicidal ideation.  The examiner further noted that the Veteran was alert and fully oriented times three.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD that was delayed in its onset.  

In a letter dated in September 2002, the Veteran's PTSD therapist at the Vet Center, P. P., explained that she had been working with the Veteran on a weekly basis since July 2002, and the Veteran was just beginning to recognize the magnitude of how his PTSD had affected him over the years.  According to P. P., the Veteran struggled with recurrent, intrusive and distressing thoughts surrounding the traumatic events he experienced in service, all of which caused him a great deal of grief, anger and confusion.  She also noted that the Veteran had recurrent dreams and nightmares regarding these in-service events, and consistently dreamed of Vietnam, awakening some nights to find himself jumping out of bed or rolling out onto the floor.  She further noted that the Veteran experienced distress when encountered with certain reminders of Vietnam, to include landscapes resembling Vietnam, as well as different types of sounds and smells that served as reminders of Vietnam.  According to P. P., the Veteran tends to isolate himself and avoid social situations, and has worked the midnight shift for years in an attempt to avoid being around people as well as those in positions of authority.  In the letter, P.P. described additional symptoms, noting that the Veteran experienced a limited range of emotions, endorsed symptoms of anger and rage, had difficulty falling or staying asleep, had difficulty concentrating or remembering, and exhibited hypervigilant behavior and an exaggerated startle response.  P.P. attributed these symptoms to the Veteran's experiences in Vietnam and his PTSD.  

The Veteran was afforded another VA psychiatric examination in December 2005, during which time he described his behavior after returning home from Vietnam, noting that he was initially reclusive and preferred to stay in the basement alone and avoid most people.  According to the Veteran, his first marriage of thirty years ended because of this behavior, and even though his then-wife asked him to get help, he refused to do so for several years.  The Veteran reported experiencing flashbacks of his experiences in Vietnam as well as difficulty sleeping since his discharge from service.  According to the Veteran, he slept only two to three hours at a time, which has caused him to fall asleep at work on occasion.  The Veteran further stated that, on occasion, his nightmares had led him to attack both his wives, although he never seriously injured either of them.  The Veteran also endorsed symptoms of survivor's guilt, adding that he was almost killed six times in Vietnam, and he believed that he should be on the Vietnam mourning wall.  The Veteran further stated that he used to keep a hanging noose in the garage and periodically contemplated suicide but never went through with it because of the impact it would have on his children.  

According to the Veteran, he worked the midnight shift at Ford Motor Company for several years because he preferred to avoid people as much as possible.  He added that he typically walked around with a chair in front of him, which he refers to as "his perimeter," and has a difficult time letting people get close to him physically.  On mental examination, the examiner observed no hallucinations or delusional thoughts and further noted that the Veteran had not had any suicidal ideation for several years.  The examiner noted that the Veteran was oriented to person, place and time, and described his memory as fine.  The Veteran did not report any anxiety attacks but acknowledged that he became very uneasy around groups of people aside from his own family.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic PTSD since his discharge from service, and assigned him a GAF score ranging between 45 and 50.  The VA examiner noted that although the Veteran's psychiatric condition had improved somewhat since he began seeing a VA social worker four years prior, his symptoms were still there, and as he ages, it becomes more difficult for him to integrate his symptoms.  

The Veteran underwent another VA psychiatric examination in July 2009, at which time he reported that he had been seeing his therapist, P. P., at the Vet Center for the past ten years.  When describing his relationships with his family members, the Veteran noted some difficulties in his marriage due to the fact that he rarely wished to socialize with others.  According to the Veteran, he and his wife argue a great deal, and he always seems to be the one starting an argument even though he does not mean to.  He described his relationship with his children as "not the greatest" noting that he hardly ever hears from them.  He also described his relationship with his step-children as "strained" but attributed this to his own behavior, demands and nature.  The Veteran noted that he retired from Ford Motor Company in 2007, where he worked the midnight shift within the computer operations department for many years.  The Veteran explained that he chose to work the midnight shift these years because he wished to steer clear of management, and he was given the ability to work on his own most of the time.  

On mental examination, the examiner noted that the Veteran was oriented to person, place and time, and described his attitude as cooperative and friendly.  According to the examiner, the Veteran's thought process and thought content was unremarkable, and he did not exhibit any delusional thought patterns or hallucinations on examination.  However, the examiner described the Veteran's affect as flat and his mood as dysphoric, and further noted that the Veteran experienced impaired sleep.  According to the Veteran, he falls asleep easily but awakens multiple times throughout the night, and during a typical week, he has between ten to twenty nightmares, the content of which pertain to his experiences in Vietnam.  The Veteran also described significant daytime sleepiness with "frequent dozing" throughout the day, and reported to experience recurrent panic attacks which occur in social situations such as at the bank or mall.  The Veteran stated that he is unable to estimate the frequency with which these occur because he tends to avoid situations where he is around others.  According to the Veteran, although he was a member of a group called the "Eagles" and attends a fish dinner once in a while, other than this activity, he does not involve himself in activities outside the house.  The Veteran denied any present suicidal or homicidal thoughts, but did recall a conflict that involved a former co-worker several years prior when he wanted to hurt the guy.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic PTSD.  In assessing any changes in the Veteran's functional status and quality of life, the VA examiner took note of the Veteran's strained relationship with his wife, his socially avoidant behavior and inability to participate in most family or social functions, his difficulty achieving restorative sleep, and his frequent thoughts, feelings and nightmares surrounding his in-service experiences in Vietnam.  According to the VA examiner, the Veteran exhibited numerous PTSD symptoms, to include recurrent distressing thoughts and dreams of the in-service event; efforts to avoid thoughts, feelings, activities, places and people that arouse recollections of the trauma; difficulty falling or staying asleep; a hypervigilant nature and an exaggerated startle response.  The examiner noted that the Veteran wished to avoid people, and did not care what others thought of him - behavior that had interfered with the development of his relationships with family members.  Based on these findings the VA examiner assigned the Veteran a GAF score of 60 and noted that in strictly considering his current psychological function and status, he is employable and his mental disorder does not preclude him from being gainfully employed.  

In a November 2009 letter, P.P. noted that the Veteran received counseling at the Vet Center from July 2002 to November 2005, but returned for counseling in October 2008 after he once again started experiencing night terrors wherein he would wake up "suddenly, screaming out, sweating profusely, and swinging."  According to P.P., she had been meeting with the Veteran on a bi-weekly basis since this time, and in speaking with him, it was evident that he continued to suffer from overwhelming feelings of grief and guilt with regard to the soldiers who did not return from Vietnam.  She noted that the Veteran became tearful when discussing the present war in Iraq, as he felt as though he was experiencing Vietnam all over again.  P.P. noted that the Veteran retired from Ford Motor Company, where he primarily worked on the midnight shift, in 2007.  According to P.P., the Veteran chose to work the midnight shift because it worked out better in light of his sleep difficulties, and because there were very few people he had to interact with.  However, P.P. explained that this did not help him totally avoid all confrontations, as he continued to have problems with several individuals who were unaware or did not care about the Veteran's need for a larger area of personal space.  It was noted that the Veteran required a clear space of about four feet around him in order to feel safe or able to function, and he used to place chairs around him so nobody could walk into "his space."  It was further noted that this did not always work and the Veteran would often become angry with those who invaded his space, or who made loud sudden noises.  Over the years, this caused him to have confrontations where he admitted to losing his cool, and he now admits he was "forced" to retire - a sentiment which causes him a great deal of anger mixed with confusion and feelings of guilt.  According to P.P., although the Veteran's general mood has improved since being placed on antidepressants, he continues to struggle with lack of motivation, in addition to an impaired ability to focus and poor concentration.  P. P also noted that the Veteran displayed "a very low frustration tolerance, not only with others but in reference to him making mistakes" and "[h]is ability to handle change, of any magnitude, is severely impaired."  It was also noted that the Veteran was experiencing increasing panic attacks in reaction to the changes occurring in his life these days.  

After consideration of the Veteran's contentions and the evidence, the Board finds that for the period from November 16, 2001 to January 22, 2010 a disability rating in excess of 70 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates the criteria for a 100 percent disability rating.  

There is no question but that the Veteran's PTSD is productive of a high degree of impairment, as reflected by the 70 percent evaluation currently in effect.  However, the Veteran has not exhibited symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  In this regard, the Veteran continues to experience classic PTSD symptoms, to include recurring thoughts, flashbacks and nightmares surrounding his in-service experiences, impaired sleep, panic attacks, a hypervigilant nature, and symptoms of survivor's guilt when remembering the soldiers who lost their lives in Vietnam.  The Veteran also exhibits socially avoidant behavior manifested through his isolative nature, and his avoidance of social outings, family gatherings, parties, and crowds.  Despite these ongoing symptoms, the evidence does not show that the Veteran has exhibited grossly inappropriate behavior or that he has ever behaved in a way that would imply a persistent danger of hurting himself or others.  Although the Veteran reportedly experienced thoughts of suicide in the past, he denied any current thoughts of suicide at his VA examinations.  In addition, while his therapist at the Vet Center noted that the Veteran recently admitted to feelings of "wanting to die" or wishing that he would "have something happen and not survive," he denied any actual thoughts of suicide.  Furthermore, although the Veteran recalled an incident wherein he had homicidal thoughts towards one of his former co-workers, this incident appears to be isolated in nature and due to a particular set of circumstances.  Moreover, the Veteran  never acted upon these thoughts, and he denied a history of violent behavior.  In addition, he did not report the presence of any homicidal thoughts or intent at his VA examinations, or during his treatment visits at the Vet Center (as reported by his therapist).  

The Board acknowledges the Veteran's complaints of difficulty concentrating and focusing, and notes that after conducting a mental evaluation of the Veteran, the July 2009 VA examiner described his memory as mildly impaired.  However, these symptoms were not so severe that they resulted in disorientation as to time or place, or memory loss for names of close relatives, own occupation or own name.  Indeed, the record establishes that the Veteran has always been oriented to person, place and time and has continued to perform his activities of daily living independently.  In addition, he has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior, and has been described as someone who is appropriately dressed.  

Additionally, the GAF scores assigned by the Veteran's examiners are consistent with symptoms that are less that total.  His score was assessed as 62 at the January 2002 VA examination, ranged somewhere between 45 to 50 at the December 2005 VA examination, and was shown to be 60 at the July 2009 VA examination.  Thus, for the period from November 16, 2001 to January 22, 2010, the majority of the GAF scores appear to denote minimal or moderate symptoms.  Although the Veteran's GAF score at his December 2005 VA examination denoted more serious symptoms, based on the reported complaints on examination, and the objective medical findings, the Board finds that the Veteran's symptoms correspond more nearly to the rating criteria for occupational and social impairment indicative of the 70 percent disability rating for the period prior to January 22, 2010.  

As such, the overall picture based on the medical evidence of record for the period prior to January 22, 2010 corresponds more closely with the criteria required for the assignment of a 70 percent disability rating.  There is nothing in the record that would support the assignment of a disability rating in excess of 70 percent for the period from November 16, 2001 to January 22, 2010.  Therefore, the Board finds that the criteria for a 100 percent schedular disability rating are not met for the period from November 16, 2001 to January 22, 2010.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board finds that the rating criteria used to evaluate the Veteran's PTSD reasonably describes his disability level and symptomatology and he has not argued to the contrary.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial schedular rating in excess of 70 percent for PTSD, for the period from November 16, 2001 to January 22, 2010, is denied.  


REMAND

Prior to January 22, 2010, the Veteran's service-connected PTSD was rated as 70 percent disabling, and his service-connected dermatitis was evaluated as at least 10 percent disabling.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU for this period.  See 38 C.F.R. § 4.16(a).  After a review of the claims folder, the Board determines that a remand of the Veteran's claim for entitlement to a TDIU for the period prior to January 22, 2010 is required to allow for further development of the record.  

As discussed above, the July 2009 VA examiner determined that the Veteran's mental disorder did not preclude him from being gainfully employed, and found the Veteran to be employable when strictly considering his psychological functioning and status.  Nevertheless, in a letter dated in November 2009, and issued by the Veteran's therapist at the Vet Center, P. P. determined that in light of the Veteran's emotional difficulties, she failed to see the Veteran as employable.  In her report, P. P. provided a brief explanation of the Veteran's self-reported occupational history, and noted that prior to his retirement in 2007, the Veteran initially chose to work the midnight shift at Ford Motor Company because he would only have to interact with a few people.  P. P. explained that the Veteran needed to have a clear space of about four feet around him in order to feel safe and able to function, and he used to place chairs around him so that no one could walk into his space.  However, he still encountered problems with several individuals who were unaware, or did not care, about his need for a larger area of personal space, and was involved in several confrontations wherein he admitted to losing his cool.  According to the Veteran, he was ultimately forced to retire - an admission that caused him a great deal of anger mixed with confusion and feelings of guilt.  According to P. P., in light of the Veteran's inability to function within a new strange environment combined with his PTSD symptoms worsening with age, she anticipated that any efforts at employment would fail.  P. P. indicated that the Veteran's ability to function at Ford Motor Company for so long was primarily due to the isolation his position provided.  

Additionally, there has been no indication that consideration was given to the combined effect of PTSD and service-connected dermatitis for this period.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be given opportunity to submit any additional evidence relevant to the period under consideration regarding the combined effects of PTSD and dermatitis on the Veteran's ability to work.  

2.  Return the claims file to the July 2009 VA examiner or (if unavailable) to another qualified reviewer to determine the total effect of the Veteran's service-connected disabilities (PTSD and dermatitis) on his employability for the period prior to January 22, 2010.   The claims folder, a copy of any medical records on Virtual VA, and a copy of this remand must be made available to, and reviewed by, the examiner.  The reviewer is requested to review all pertinent records associated with the claims file and the Virtual VA claims processing system.  The reviewer should specifically take into consideration the above-referenced portions of the November 2002 letter issued by P.P., and the December 2005 VA examination report.  The reviewer should also take into account the November 2009 letter submitted by P.P. and the evidence reflecting the severity of service-connected dermatitis.  

For the period prior to January 22, 2010, the reviewer should comment on the effect of the service-connected disabilities on the Veteran's ability to engage in any type of gainful employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the reviewer should take into consideration the severity of the Veteran's service-connected disabilities-PTSD and dermatitis.  If the reviewer finds that the Veteran is employable for the period prior to January 22, 2010, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any restrictions resulting from his service-connected disabilities.  (Specifically, the reviewer should address the above-referenced portions of the November 2002 letter and December 2005 letter, as well as the November 2009 letter, when rendering his or her opinion, if he or she finds that the Veteran is employable.)  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved should be included.  If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the above-requested development is complete.  The claim of entitlement to a TDIU for the period prior to January 22, 2010 should be re-adjudicated.  If the benefit sought is not granted, he and his attorney should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


